Exhibit 10.1

[celaneselogoa05.jpg]


September 5, 2012




Dear Lori:


Congratulations! I am pleased to offer you the position of Senior Vice
President, Human Resources of Celanese Corporation. Your position will be based
in Dallas, TX and you will be reporting to me. We anticipate your start date
will be on or before October 1, 2012. This letter outlines the basic components
of your offer.


Base Salary
Your base salary will be $430,000 per year and will be payable on a bi-weekly
basis in accordance with the Company’s normal payroll practice. In addition to
offering a competitive base salary, we offer bonus and equity opportunities as
well as a variety of other programs outlined below.


Annual Bonus
You will be eligible to participate in the Company’s annual bonus plan. Our
bonus plan uses both financial and non-financial measures and your personal
performance to determine your actual bonus payout each year. For 2013, your
annual bonus opportunity at target will be 70% of your eligible wages (the
“Target”), with a “Stretch” opportunity of 200% of this amount if Company
performance meets superior expectations.  A personal performance modifier also
currently allows for an additional adjustment of your planned bonus payout to
reflect your individual performance relative to your annual objectives. 


For 2012, you will be eligible for a full year’s bonus, based on Company
performance at target and a 100% individual performance modifier. You must be
employed by Celanese at the time such bonus payments are made, generally in
March of the following year, in order to remain eligible to receive the bonus
payout.


Long-Term Incentive Awards
Celanese currently delivers Long-Term Incentive (LTI) compensation to senior
executives through annual grants of equity awards. Annual LTI awards are planned
to occur in the first quarter of each calendar year. The aggregate grant date
value and mix of awards are based on a combination of salary level, individual
contribution and performance, market levels of long-term incentive compensation
and other factors. Each year, the Compensation Committee evaluates the level of
awards and the mix among various stock-based vehicles. Going forward, you will
be eligible for an annual LTI award consistent with your position at the Company
which at this time is a target value of $700,000.
In order to align our executives’ interests with those of our shareholders,
Celanese expects senior leaders to maintain equity ownership in the Company
commensurate with their position. You will be subject to stock ownership
guidelines applicable to your position as in effect from time to time. The
current stock ownership guideline for your position is equal to a value of 3
times your annual base salary.


Employee Benefits
During your employment, you will be entitled to participate in the Company’s
employee benefit plans as in effect from time to time, on the same basis as
those benefits that are generally made available to other employees of the
Company. We offer medical and dental coverage, group life insurance (1 times the
annual base pay), a cash balance pension plan, and a 401k plan that matches 100%
of the first 5% of the employee’s contributions. Additionally, you will be
eligible to participate in the Celanese Annual Executive Physical Program
including the annual physical with the Baylor Personal Edge program. You will
also be eligible to receive the BioPhysical 250 blood screen every 5 years.

#PageNum#



--------------------------------------------------------------------------------





Other benefits that you will be eligible for based on your position with the
Company are participation in the Executive Severance Plan and a
Change-in-Control Agreement. Finally, Celanese offers a deferred compensation
program that you may voluntarily elect to participate in. Additional information
can be provided on these plans if you wish.


Vacation
You will be entitled to four (4) weeks annual vacation in accordance with the
Company’s vacation policy.
 
Initial Equity Awards
Celanese believes that an executive’s interests should be aligned with
shareholder interests, in part through equity ownership in the Company. As a
result, you will receive equity awards as part of your initial offer package.
Your initial equity awards will consist of the following:
Time-vesting Restricted Stock Units (Time-vesting RSUs): You will receive an
award of Time-vesting RSUs having a grant date fair value equal to $1,850,000
that will vest one-third each year for three years beginning on the grant date.
Stock Options: You will receive an award of nonqualified options to purchase
shares of Company common stock having a grant date fair value equal to $850,000.
The stock options will vest one-third each year for three years beginning on the
grant date. The option exercise price will be the average of the high and low
trading prices of Celanese stock on the grant date.
The complete terms of your sign-on award will be delivered to you as an award
agreement subject to approval by the Compensation Committee of the Board of
Directors at the next meeting following your start date. Your sign-on award will
be granted pursuant to the Celanese 2009 Global Incentive Plan and you will be
required to sign appropriate award agreements and the Celanese LTI Claw-back
agreement in order to receive the award.


Relocation Benefits
Celanese will provide relocation benefits to the Dallas area under the
provisions of our relocation policy for new employees in effect at that time.
Generally, this policy provides for the shipment of household goods, home sale
and purchase assistance (for homeowners) and a lump-sum payment to assist with
various miscellaneous expenses associated with your relocation. The home sale
and purchase assistance can be utilized for up to one (1) year after you
relocate to the Dallas area. Details of our relocation policy will be provided
to you under separate cover.


Should you voluntarily end your employment with Celanese for any reason within
two (2) years of your start date, Celanese will seek full repayment of any
relocation assistance provided to you.


Terms & Conditions of Employment
This offer letter constitutes the full terms and conditions of your employment
with the Company.   It supersedes any other oral or written promises that may
have been made to you.


Restrictive Covenant Agreement (RCA)
As a condition of your employment, you will be required to execute a Restrictive
Covenant Agreement (the “RCA”) with the Company regarding protection and
non-disclosure of confidential information and non-competition, non-solicitation
and no hire.  A copy of this agreement will be provided to you under separate
cover.


Background Check & Drug Screen
This offer of employment is contingent upon the satisfactory completion of a
background check and pre-employment examination including tests for substance
abuse.  If not satisfactorily completed, the offer will be rescinded.


Employment Verification
As required by law, we will need to verify and document your identity and
eligibility for employment in the United States. You can find a complete list of
acceptable documents at http://www.uscis.gov/files/form/

#PageNum#



--------------------------------------------------------------------------------



i-9.pdf. Please bring appropriate documentation on your start date. Do not
complete the form in advance; you must complete it on your first day of
employment.




Lori, we are most enthusiastic about you joining the team and look forward to
discussing the offer at your convenience.  If these provisions are agreeable to
you, please sign the enclosed copy of this letter and return it to me by fax at
972-443-4880 by September 13, 2012.


Sincerely,




/s/ Mark Rohr


Mark Rohr










Acknowledgment of Offer:
(Please check one)


þ
I accept the above described offer of employment with Celanese and understand
that my employment status will be considered at-will and may be terminated at
any time for any reason. Upon acceptance of this offer, I agree to keep the
terms and conditions of this agreement confidential.



 
o
I decline your offer of employment.







Signature:   /s/ Lori A. Johnston                      Date: September 8,
2012    
Lori Johnston




Anticipated Start Date: To be determined            
        



#PageNum#

